Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The phrase “same circle” used throughout the specification is not understood based on the drawings. Clarification is requested. For further discussion, see the rejection under 112(b) below.
The use of the terms in paragraphs 38-40, which are a trade name(s) or a mark(s) used in commerce, has been noted in this application. It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The information disclosure statement filed 5/19/21 has portions which fail to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Objections
Claim 1 is objected to because of the following informalities:     
A suggested revision appears below.
“ applying an 25 ultraviolet curable resin 
“ irradiating the 25 ultraviolet curable resin with an ultraviolet light“
“ plural positions being arranged on a 
Claim 2 is objected to because of the following informalities:     
A suggested revision appears below.
“ arranged at the plural positions in the ultraviolet“
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It is unclear how the irradiation units are located on a same circle and be arranged in a traveling direction of the optical fiber. Claims 8-12 are rejected for their dependence on an indefinite claim.
Claim 1 recites the limitation "centers of the circles".  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this term refers to the term a same circle or a different term. Clarification is requested. Claims 2-6 are rejected for their dependence on an indefinite claim.
Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20070227194 A1 to Song et al (hereinafter Song) to CN 105084783 A to Gao (hereinafter Gao).
Regarding claim 1, Song teaches a bare optical fiber manufacturing method comprising: applying an ultraviolet curable resin applied around an optical fiber (16) (paragraph 007) ;  irradiating the 25ultraviolet curable resin applied around an optical fiber (16) (paragraph 007), ultraviolet light emitted from ultraviolet light emitting elements ( inside of 44, 46) , and cures the ultraviolet curable resin, by use of an ultraviolet irradiation device comprising: 30plural ultraviolet irradiation units (44, 46) having plural positions where the ultraviolet light is emitted toward the ultraviolet curable resin, the plural ultraviolet Docket No. PFEA-18002-US:Status: FINAL35irradiation units (44, 46) being arranged in a traveling direction of the optical fiber (17). (See Song, Abstract, paragraphs 7-10, and Fig. 3.)
Song does not explicitly teach the ultraviolet light emitted from semiconductor ultraviolet light emitting elements.  
Gao is directed to a fiber curing device.
 Gao teaches fiber curing device having an irradiation unit with ultraviolet light emitted from semiconductor ultraviolet light emitting elements (4). (See Gao Figs. 1-2, and Gao Machine Translation page 3, fifth paragraph.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to include an irradiation unit with ultraviolet light emitted from semiconductor ultraviolet light emitting elements, because Gao teaches this would provide uniformity of light on the fiber and curing quality. (See Gao, MT page 2, paragraphs 4-6.)
Song does not explicitly teach the plural positions being arranged on the same circle, the optical fiber passes centers of the circles, wherein at least two of the plural ultraviolet irradiation 5 units are differently arranged with respect to circumferential direction angles thereof around an axis that is the traveling direction of the optical fiber.  
Gao teaches a cylindrical mounting base and a UV LED light source module disposed circumferentially and axially in the inner cavity of the cylindrical mounting base with the plural positions being arranged on the same circle (See Gao Fig. 1), the optical fiber passes centers of the circles (See Gao Fig. 2), wherein at least two of the plural ultraviolet irradiation 5units are differently arranged with respect to circumferential direction angles thereof around an axis that is the traveling direction of the optical fiber (See Gao, Fig. 1.) . (See Gao Figs. 1-2, and Gao Machine Translation page 3, paragraph.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to include the plural positions being arranged on the same circle , optical fiber passing through centers of the circles, wherein at least two of the plural ultraviolet irradiation 5 units are differently arranged with respect to circumferential direction angles thereof around an axis that is the traveling direction of the optical fiber, because Gao teaches this would provide uniformity of light on the fiber and curing quality. (See Gao, MT page 2, paragraphs 4-6.)					Regarding claim 2, Song does not explicitly teach the semiconductor ultraviolet light emitting elements are arranged at the positions in the ultraviolet irradiation units.  
Gao teaches the semiconductor ultraviolet light emitting elements (4) are arranged at the positions in the ultraviolet irradiation units (6).  (See Gao Figs. 1-2, and Gao Machine Translation page 3, fifth paragraph.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to include the semiconductor ultraviolet light emitting elements are arranged at the positions in the ultraviolet irradiation units, because Gao teaches this would provide uniformity of light on the fiber and curing quality. (See Gao, MT page 2, paragraphs 4-6.)
Regarding claim 3, Song does not explicitly teach all of the semiconductor ultraviolet light emitting elements included in the plural ultraviolet irradiation units are at different circumferential direction angles around the axis that is the traveling direction of the optical fiber.  
Gao teaches the semiconductor ultraviolet light emitting elements included in the plural ultraviolet irradiation units can be located at different circumferential direction angles around the axis that is the traveling direction of the optical fiber (See Gao Figs. 1-2, and Gao Machine Translation page 3, fifth paragraph.)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide all of the semiconductor ultraviolet light emitting elements included in the plural ultraviolet irradiation units at different circumferential direction angles around the axis that is the traveling direction of the optical fiber, through routine experimentation, with a reasonable expectation of success, to the select the proper material for the coating material, as a result-effective variable, in order to provide the optimal curing. (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1969))
Regarding claim 4, Song does not explicitly teach the semiconductor ultraviolet light emitting elements included in the plural ultraviolet irradiation units are arranged in a spiral around the axis that is the 25traveling direction of the optical fiber.  
Gao teaches the semiconductor ultraviolet light emitting elements included in the plural ultraviolet irradiation units are arranged in a spiral around the axis that is the 25 traveling direction of the optical fiber. (See Gao Figs. 1-2, and Gao Machine Translation page 2, sixth paragraph.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the semiconductor ultraviolet light emitting elements included in the plural ultraviolet irradiation units are arranged in a spiral around the axis that is the 25traveling direction of the optical fiber, because Gao teaches this would provide optimal curing. (See Gao Figs. 1-2, and Gao Machine Translation page 2, third paragraph.)
Regarding claim 5, Song does not explicitly teach the semiconductor ultraviolet light emitting elements included in the plural ultraviolet irradiation 30units emit the ultraviolet light toward the vicinity of a single point on the axis representing the traveling direction of the optical fiber.  
Gao teaches the semiconductor ultraviolet light emitting elements included in the plural ultraviolet irradiation 30units emit the ultraviolet light toward the vicinity of a single point on the axis representing the traveling direction of the optical fiber. (See Gao Fig. 1, and Gao Machine Translation page 2, fifth paragraph.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the semiconductor ultraviolet light emitting elements included in the plural ultraviolet irradiation 30units emit the ultraviolet light toward the vicinity of a single point on the axis representing the traveling direction of the optical fiber, because Gao teaches this would provide optimal curing. (See Gao Figs. 1-2, and Gao Machine Translation page 2, paragraphs 3-4.)
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over JP-201614771 to Kenji Okada (hereinafter Okada) and further in view of CN 105084783 A to Gao (hereinafter Gao). (Please note US Pat Pub No. 20160229734 A1 to Okada is being used as a translation for JP-201614771.)
Regarding claim 1, Song teaches a bare optical fiber manufacturing method comprising: applying an ultraviolet curable resin applied around (30) an optical fiber (3) (paragraph 62) ;  irradiating the 25ultraviolet curable resin applied around an optical fiber (16) (paragraph 63), ultraviolet light emitted from ultraviolet light emitting elements ( inside of 40a, 40) , and cures the ultraviolet curable resin, by use of an ultraviolet irradiation device (40) comprising: 30plural ultraviolet irradiation units (40b, 40a) having plural positions where the ultraviolet light is emitted toward the ultraviolet curable resin, the plural ultraviolet Docket No. PFEA-18002-US:Status: FINAL35irradiation units (40a, 40b) being arranged in a traveling direction of the optical fiber (3). (See Okada, Figs. 1, 6, and 14, Abstract, paragraphs 62-63.)
Okada does not explicitly teach the ultraviolet light emitted from semiconductor ultraviolet light emitting elements.  
 Gao teaches fiber curing device having an irradiation unit with ultraviolet light emitted from semiconductor ultraviolet light emitting elements (4). (See Gao Figs. 1-2, and Gao Machine Translation page 3, fifth paragraph.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to include an irradiation unit with ultraviolet light emitted from semiconductor ultraviolet light emitting elements, because Gao teaches this would provide uniformity of light on the fiber and curing quality. (See Gao, MT page 2, paragraphs 4-6.)
Okada does not explicitly teach the plural positions being arranged on the same circle, the optical fiber passes centers of the circles, wherein at least two of the plural ultraviolet irradiation 5units are differently arranged with respect to circumferential direction angles thereof around an axis that is the traveling direction of the optical fiber.  
Gao is directed to a fiber curing device.
 Gao teaches a cylindrical mounting base and a UV LED light source module disposed circumferentially and axially in the inner cavity of the cylindrical mounting base with the plural positions being arranged on the same circle (See Gao Fig. 1), the optical fiber passes centers of the circles (See Gao Fig. 2), wherein at least two of the plural ultraviolet irradiation 5units are differently arranged with respect to circumferential direction angles thereof around an axis that is the traveling direction of the optical fiber (See Gao, Fig. 1.) . (See Gao Figs. 1-2, and Gao Machine Translation page 3, paragraph.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to include the plural positions being arranged on the same circle , optical fiber passing through centers of the circles, wherein at least two of the plural ultraviolet irradiation 5 units are differently arranged with respect to circumferential direction angles thereof around an axis that is the traveling direction of the optical fiber, because Gao teaches this would provide uniformity of light on the fiber and curing quality. (See Gao, MT page 2, paragraphs 4-6.)					Regarding claim 2, Okada does not explicitly teach the semiconductor ultraviolet light emitting elements are arranged at the positions in the ultraviolet irradiation units.  
Gao teaches the semiconductor ultraviolet light emitting elements (4) are arranged at the positions in the ultraviolet irradiation units (6).  (See Gao Figs. 1-2, and Gao Machine Translation page 3, fifth paragraph.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to include the semiconductor ultraviolet light emitting elements are arranged at the positions in the ultraviolet irradiation units, because Gao teaches this would provide uniformity of light on the fiber and curing quality. (See Gao, MT page 2, paragraphs 4-6.)
Regarding claim 3, Okada does not explicitly teach all of the semiconductor ultraviolet light emitting elements included in the plural ultraviolet irradiation units are at different circumferential direction angles around the axis that is the traveling direction of the optical fiber.  
Gao teaches the semiconductor ultraviolet light emitting elements included in the plural ultraviolet irradiation units can be located at different circumferential direction angles around the axis that is the traveling direction of the optical fiber (See Gao Figs. 1-2, and Gao Machine Translation page 3, fifth paragraph.)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide all of the semiconductor ultraviolet light emitting elements included in the plural ultraviolet irradiation units at different circumferential direction angles around the axis that is the traveling direction of the optical fiber, through routine experimentation, with a reasonable expectation of success, to the select the proper material for the coating material, as a result-effective variable, in order to provide the optimal curing. (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1969))
Regarding claim 4, Okada does not explicitly teach the semiconductor ultraviolet light emitting elements included in the plural ultraviolet irradiation units are arranged in a spiral around the axis that is the 25traveling direction of the optical fiber.  
Gao teaches the semiconductor ultraviolet light emitting elements included in the plural ultraviolet irradiation units are arranged in a spiral around the axis that is the 25 traveling direction of the optical fiber. (See Gao Figs. 1-2, and Gao Machine Translation page 2, sixth paragraph.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the semiconductor ultraviolet light emitting elements included in the plural ultraviolet irradiation units are arranged in a spiral around the axis that is the 25traveling direction of the optical fiber, because Gao teaches this would provide optimal curing. (See Gao Figs. 1-2, and Gao Machine Translation page 2, third paragraph.)
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over JP 201614771 to Kenji Okada (hereinafter Okada) to CN 105084783 A to Gao (hereinafter Gao) as applied to claim 2 and further in view of US Pat. Pub. No. 20150210876 A1 to Akihito AMAO (hereinafter AMAO). (Please note US Pat Pub No. 20160229734 A1 to Okada is being used as a translation for JP-201614771.)
Regarding claim 6, Okada teaches an ultraviolet curing unit (40a) being upstream of the plural ultraviolet irradiation units (40b-40c) in the traveling direction of the optical fiber.  (See Okada, Fig. 1 and 7-11.)
Regarding claim 6, Okada does not explicitly teach the ultraviolet irradiation device further includes a deep ultraviolet irradiation unit that emits deep ultraviolet light, the ultraviolet curable resin applied around the optical fiber is irradiated with the ultraviolet light after irradiated with the deep ultraviolet light.  
Amao is directed to curing a curable composition.
Amao teaches a Deep UV lamp is used to cure a curable composition and is an art recognized form of a UV curing device. (See Amao, paragraphs 288-290.)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to a deep ultraviolet irradiation unit that emits deep ultraviolet light, the ultraviolet curable resin applied around the optical fiber is irradiated with the ultraviolet light after irradiated with the deep ultraviolet light, through routine experimentation, with a reasonable expectation of success, to the select the proper light wavelength and sequence of applying light wavelength for the coating material, as a result-effective variable, in order to provide the suitable ray of energy radiation for curing the curable composition. (See Amao, paragraphs 288-290.) (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1969))
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL V KURPLE whose telephone number is (571)270-3477.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KARL KURPLE/Primary Examiner
Art Unit 1717